Citation Nr: 0525976	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for chronic brain 
syndrome secondary to cerebral and intracranial trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to September 1970, and from May 1974 to September 1974.  
The veteran has reported additional active duty dates, 
however, active duty service beyond that stated above has not 
been verified.  (The veteran has submitted a Discharge 
Certificate indicating he was honorably discharged from the 
Navy in November 1971.)  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The veteran 
testified at a hearing before a hearing officer at the St. 
Louis RO in July 2003.  In July 2005, he attended a Travel 
Board hearing before a Veterans Law Judge at the RO in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, the veteran testified at a hearing before the 
undersigned sitting at the Chicago, Illinois VA RO.  
Unfortunately, VA was unable to make a recording of that 
hearing proceeding.  In August 2005, VA contacted the veteran 
and informed him that he would be offered the opportunity to 
have another hearing.  In his September 2005 reply, the 
veteran indicated that he wished to have a hearing before a 
Veterans Law Judge at the RO in St. Louis.  He further stated 
that if this is not possible he would attend such a hearing 
at the Chicago RO.

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a Travel Board or 
videoconference hearing before a Veterans 
Law Judge, if possible at the St. Louis 
RO.  

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


